I concur in the result. Our general homestead law as distinguished from the statutes referring to homestead in decedent's estates does not contemplate any proceeding to set aside the homestead. Our homestead exemption is an exemption *Page 346 
of real estate of specific value. It is immaterial whether the property claimed is actually the home. Under our statute the real test of the value of the property claimed as the homestead is whether or not the officer having the execution against the claimant can sell the claimed homestead for more than the amount of the exemption. Section 38-0-14 and 15, U.C.A. 1943. Preliminary appraisals are provided for in certain circumstances to protect the parties. Section 38-0-16, U.C.A. 1943. The underlying principle of the act is that as long as a creditor's right and power to pursue the debtor actively exists he can reach all the debtor's real property except so much thereof as is worth no more than the exemption or the amount of the exemption in cash obtained from the sale of the claimed homestead. Under our law successive executions may be levied against the claimed homestead by the same judgment creditor for the same debt and if that property can be sold at any time while it belongs to the homestead claimant and while the execution and judgment are operative for more than the amount of the exemption the judgment creditor is entitled to have the excess applied on his judgment. The fact that no bid in excess of the exemption is obtained at an attempted execution sale does not prevent the issuance of another execution at a later date and the liquidation of the property at that time if a bid of more than the amount of the exemption is there obtained.
In the case at bar the bankruptcy proceedings did not affect the plaintiff's judgment against the defendant. That judgment was taken under the jurisdiction of the bankruptcy court but when the proceedings were dismissed without prejudice the judgment emerged therefrom the same as it has been before the proceedings were commenced. The creditors were not barred from pressing their claims.
As I view this case it is immaterial whether or not the determination by the bankruptcy court of the value of the homestead there set aside to defendant is binding on these parties and I, therefore, express no opinion on that question. If it were binding it does not prevent the judgment creditor *Page 347 
at a later date from executing against the premises and trying to sell them for more than the amount of the exemption and so satisfy at least part of his judgment. If the proceedings in the bankruptcy court were not final and binding, execution could issue on the property here involved and the value of that property in excess of the exemption would be applied on the judgment.
If the defendant had still owned the property involved at the time of this suit it is clear that the plaintiff judgment creditor by executing on his judgment could have forced the offering of that property for sale and if it could have been liquidated for more than the amount of the defendant's exemption the excess would be available for the judgment creditor.
The sale of the property to the wife of the defendant was for substantially less than the value of the property and apparently said sale left the defendant insolvent. If the judgment creditor can prove that the property claimed as the homestead could have been sold on execution for more than the amount of the homestead exemption at the time it was conveyed by the judgment debtor the judgment creditor is entitled to have the conveyance set aside as a fraud on creditors. If at the time of the conveyance to the defendant's wife the property could not have been sold for more than the amount of the homestead exemption the plaintiff is not entitled to have the conveyance set aside because even though the consideration for that conveyance was substantially less than the value of the property the judgment creditor was not injured by that sale.
I agree with the disposition of the case and the reasons given by Mr. Justice Wade for sending it back for a new trial to determine the value of the property — that is, the price for which it could have been sold — at the time of defendant's conveyance to his wife. *Page 348